Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election Requirement mailed 1/12/2021 is withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 
a second coil having at least one of a third wire provided on the first board or a fourth wire provided on the second board and having a second connection conductor connected to the third wire provided on the first board or the fourth wire provided on the second board, the second coil being connected to the first coil such that magnetic fields generated in the first coil and the second coil by a current for electrically conducting the first coil and the second coil have the same direction as claimed in combination with all other limitations of claim 1.

Regarding independent claim 12, patentability exists, at least in part, with the claimed features of: 
a second coil having at least one of a third wire provided on the first board or a fourth wire provided on the second board and having a second connection conductor connected to the third wire provided on the first board or the fourth wire provided on the second board, the 
Regarding independent claim 17, patentability exists, at least in part, with the claimed features of: 
a second coil having at least one of a third wire provided on the first board or a fourth wire provided on the second board and having a second connection conductor connected to the third wire provided on the first board or the fourth wire provided on the second board, the second coil being connected to the first coil such that magnetic fields generated in the first coil and the second coil by a current for electrically conducting the first coil and the second coil have the same direction as claimed in combination with all other limitations of claim 17.

Prior art:
Shoji (US 20060145690) teach The current sensor includes a first MR element including element patterns disposed at a first level, a second MR element including element patterns disposed at a second level, and a thin film coil which winds at a third level provided between the first and second levels while including winding body portions extending in an X axis direction in correspondence with the element patterns of the first and second MR elements, and which 
Shoji does not teach the limitations above.
Nejatali et al. (US 20160231364)  teach a current sensor that senses current flow in a conductor by coupling a first magnetic field generated by the conductor to a sense element. The current sensor includes a shield including a first material that sandwiches the sense element to define a stack and a second material that sandwiches the stack. The shield is configured to generate a second magnetic field, responsive to a third magnetic field external to the current sensor that opposes the third magnetic field.
Nejatali et al. does not teach the limitations above.

Oki et al. (US 20130221959) teach an electrical current sensor includes a first laminated body having a magnetic detection element disposed over a first substrate, a protective film formed over the first substrate and the magnetic detection element, and a coil formed over the protective film, and a second laminated body having a shield layer formed over a second substrate and which is formed by bonding the first laminated body and the second laminated body to each other with an adhesion layer interposed therebetween such that the magnetic detection element and the shield layer face each other.
Oki et al. does not teach the limitations above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858